2022 WI 69

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2020AP1696


COMPLETE TITLE:        Saint John's Communities, Inc.,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       City of Milwaukee,
                                 Defendant-Appellant.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 399 Wis. 2d 729, 967 N.W.2d 151
                             PDC No: 2021 WI App 77 - Published

OPINION FILED:         November 22, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 6, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Jeffrey A. Conen

JUSTICES:
ZIEGLER, C.J., delivered the majority opinion for a unanimous
Court.
NOT PARTICIPATING:




ATTORNEYS:

       For the plaintiff-respondent-petitioner, there were briefs
filed by Alan H. Marcuvitz, Andrea H. Roschke, and von Briesen &
Roper, S.C., Milwaukee. There was an oral argument by Alan H.
Marcuvitz.


       For the defendant-appellant, there was a brief filed by
Allison N. Flanagan, assistant city attorney, with whom on the
brief was         Tearman Spencer, city attorney. There was an oral
argument by Allison N. Flanagan, assistant city attorney.
                                                                             2022 WI 69
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.       2020AP1696
(L.C. No.    2020CV578)

STATE OF WISCONSIN                                 :             IN SUPREME COURT

Saint John's Communities, Inc.,

                 Plaintiff-Respondent-Petitioner,
                                                                          FILED
      v.                                                             NOV 22, 2022

City of Milwaukee,                                                      Sheila T. Reiff
                                                                     Clerk of Supreme Court

                 Defendant-Appellant.


ZIEGLER, C.J., delivered the majority opinion for a unanimous
Court.




      REVIEW of a decision of the Court of Appeals.                     Affirmed.



      ¶1         ANNETTE KINGSLAND ZIEGLER, C.J.              This is a review of

a   published       decision    of   the   court   of     appeals,       Saint     John's

Communities, Inc. v. City of Milwaukee, 2021 WI App 77, 399

Wis. 2d 729,        967     N.W.2d 151,    reversing       the    Milwaukee        County

circuit court's1 order denying the City of Milwaukee's ("City")

motion      to    dismiss    Saint   John's   Communities'         ("Saint      John's")

action for recovery of unlawful taxes under Wis. Stat. § 74.35



      1   The Honorable Jeffrey A. Conen presided.
                                                                          No.    2020AP1696



(2019-20).2       The court of appeals reversed, concluding that Saint

John's § 74.35 claim was procedurally deficient because Saint

John's did not first pay the tax before filing its claim.                                 We

affirm.

      ¶2      Saint John's argues that it properly filed a claim for

recovery of unlawful taxes according to all procedures required

under Wis. Stat. § 74.35.                According to Saint John's, § 74.35

contains no requirement that taxpayers first pay the challenged

tax   prior      to   filing     a    claim    for   recovery     of    unlawful      taxes

against the City.           It argues that the only temporal requirements

are that taxpayers both pay the challenged tax and file the

claim by January 31 of the year in which the tax is payable.                             As

a result, Saint John's argues that the circuit court properly

denied     the    City's    motion      to    dismiss,    and    that     the    court    of

appeals erred in reversing that decision.

      ¶3      We conclude that Saint John's claim for recovery of

unlawful taxes was procedurally deficient.                        According to Wis.

Stat.     § 74.35(2)(a),         "[a]    person      aggrieved     by   the     levy     and
collection       of    an   unlawful         tax   assessed     against    his    or     her

property may file a claim to recover the unlawful tax against

the   taxation        district       which    collected   the     tax."         The   plain

language of this statute requires Saint John's to first pay the

challenged tax or any authorized installment payment3 prior to

      2All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.
      3For ease of reading, we refer to payments of a tax both in
full and in installments as payments of "the tax."

                                               2
                                                                                 No.   2020AP1696



filing a claim.              If Saint John's has not yet paid the tax, then

Saint John's is not "aggrieved by the levy and collection of an

unlawful tax," and there is no paid tax to "recover."                                        Saint

John's did not make any payment of the challenged tax before it

filed its § 74.35 claim.                  Therefore, Saint John's § 74.35 claim

was    procedurally           deficient,      and      the     circuit         court   erred    in

denying the City's motion to dismiss.                           We affirm the court of

appeals' decision.

                 I.       FACTUAL BACKGROUND AND PROCEDURAL POSTURE

       ¶4        The relevant facts are not in dispute.                           Saint John's

owns       an    age-restricted          continuing          care    retirement        community

located         on    a    single    parcel      in    the     City       of    Milwaukee     (the

"Property").                For   tax    years        2010    through          2018,   the     City

recognized the Property as fully exempt from property taxation

under Wis. Stat. § 70.11.

       ¶5        In 2018, Saint John's began a project to renovate and

expand the Property.                 Saint John's built new facilities in an

area       of    the      Property      previously       used       for    parking,      and    it
demolished its existing facilities.                          In 2019, the City Assessor

determined this was a new use of the Property and notified Saint

John's that the City no longer considered the Property to be

tax-exempt.4


       Although Saint John's timely filed an appeal with the City
       4

Board of Review challenging the assessment as excessive, it
failed to file an exemption request by the March 1, 2019
deadline.    The City and Saint John's disagree as to whether
Saint John's was required to file an exemption request.
However, this issue is not a part of our review.

                                                 3
                                                                        No.     2020AP1696



    ¶6      On November 8, 2019, Saint John's filed a claim to

recover unlawful taxes pursuant to Wis. Stat. § 74.35.                          The City

informed Saint John's that its claim was premature because the

City had not yet levied the tax, and because Saint John's had

not yet paid the challenged tax and was therefore not "aggrieved

by the levy and collection of an unlawful tax" under § 74.35(2).

The City levied the tax on November 27, 2019.                             Saint John's

filed a second § 74.35 claim on December 5, 2019, the same day

the City issued the 2019 property tax bill to Saint John's.                            At

this point, Saint John's still had not paid the challenged tax.

    ¶7      At the recommendation of the City Attorney, the City

disallowed    Saint John's          claim     on    January      21,    2020,    because

Saint John's did not pay the challenged tax prior to filing its

Wis. Stat. § 74.35 claim.             The next day, Saint John's paid the

first installment of its 2019 property tax bill.

    ¶8      On     January    22,     2020,     Saint      John's      commenced     this

lawsuit    against    the     City,    alleging        claims     under      Wis.   Stat.

§§ 74.35, 74.33, 74.41, the Uniformity Clause of the Wisconsin
Constitution, and 42 U.S.C. § 1983.                    The claim involving Wis.

Stat. § 74.35 is the only claim before us.

    ¶9      On     February    7,     2020,     the    City   filed      a    motion   to

dismiss Saint John's lawsuit for failure to state a claim upon

which relief can be granted.                See Wis. Stat. § 802.06(2)(a)6.

The City argued that Saint John's Wis. Stat. § 74.35 claim for

recovery of an unlawful tax was procedurally deficient because

Saint John's did not first pay the tax before filing its claim.
Saint     John's    argued     that     its        claim   was    not     procedurally
                                            4
                                                                      No.     2020AP1696



deficient because there is no requirement in § 74.35 that the

tax be paid before filing a claim.                 In a written decision dated

August 5, 2020, the circuit court denied the City's motion in

part.5

       ¶10       On April 9, 2020, before the court issued its written

decision         denying   the   City's   motion      to   dismiss,       Saint   John's

filed a motion for partial summary judgment on the merits of its

claim.          Saint John's argued that the property tax was unlawful

because the Property was tax-exempt, and that Saint John's was

not required to submit a new exemption application.                           The City

opposed the motion, arguing that Saint John's failed to timely

file       an    exemption    application.       On      September    8,    2020,   the

circuit court held a hearing on the motion and granted partial

summary judgment in favor of Saint John's based on its claims

under Wis. Stat. §§ 74.35(1) and 74.33(1)(c), ordering a refund

of the 2019 taxes with interest.                   The circuit court issued a

written order to this effect on September 24, 2020.

       ¶11       The   City   appealed    both     the     August    5,    2020    order
denying the City's motion to dismiss and the September 24, 2020

order granting partial summary judgment to Saint John's.                            The

court of appeals reversed the circuit court's order granting

partial summary judgment and remanded the matter to the circuit

court with direction to grant the City's motion to dismiss in

full.           Saint John's Communities, Inc., 399 Wis. 2d 729, ¶27.


       The circuit court partially granted the City's motion to
       5

dismiss as to Saint John's claim under 42 U.S.C. § 1983.

                                           5
                                                                                    No.    2020AP1696



The court of appeals reasoned that the City's motion to dismiss

should have been granted because Saint John's filed its claim

without       first     paying      the       challenged           tax,      making       the    claim

procedurally deficient.                Id., ¶26.

       ¶12     Saint John's petitioned this court for review of its

claim under Wis. Stat. § 74.35, which we granted.

                               II.     STANDARD OF REVIEW

       ¶13     In    this   case,        we    review          a   motion      to     dismiss         for

failure to state a claim.                  "Whether a complaint states a claim

upon which relief can be granted is a question of law for our

independent review; however, we benefit from discussions of the

court    of    appeals      and     circuit        court."            Data    Key     Partners         v.

Permira Advisers LLC, 2014 WI 86, ¶17, 356 Wis. 2d 665, 849

N.W.2d 693.           "When    we      review          a     motion    to     dismiss,      factual

allegations in the complaint are accepted as true for purposes

of    our     review.         However,        legal          conclusions       asserted          in    a

complaint       are     not       accepted . . . ."                    Id.,     ¶18        (citation

omitted).
       ¶14     This     case      also     presents            a   question         of     statutory

interpretation.          "Interpretation of a statute is a question of

law    that    we     review      de     novo,         although       we     benefit       from   the

analyses of the circuit court and the court of appeals."                                          Est.

of    Miller    v.    Storey,       2017      WI       99,    ¶25,    378     Wis. 2d 358,            903

N.W.2d 759.           "[S]tatutory             interpretation               'begins       with        the

language of the statute.                      If the meaning of the statute is

plain, we ordinarily stop the inquiry.'                               Statutory language is
given its common, ordinary, and accepted meaning, except that
                                                   6
                                                                            No.    2020AP1696



technical or specially-defined words or phrases are given their

technical or special definitional meaning."                         State ex rel. Kalal

v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633,

681 N.W.2d 110 (citations omitted) (quoting Seider v. O'Connell,

2000 WI 76, ¶43, 236 Wis. 2d 211, 612 N.W.2d 659).                              "[S]tatutory

language is interpreted in the context in which it is used; not

in isolation but as part of a whole; in relation to the language

of surrounding or closely-related statutes; and reasonably, to

avoid absurd or unreasonable results."                      Id., ¶46.       Additionally,

"[s]tatutory language is read where possible to give reasonable

effect   to    every     word,       in    order     to    avoid    surplusage."           Id.

"Where statutory language is unambiguous, there is no need to

consult extrinsic sources of interpretation, such as legislative

history."      Id.

                                      III.      ANALYSIS

      ¶15     On appeal, Saint John's argues its Wis. Stat. § 74.35

complaint      properly        stated      a    claim     and    that     all     procedural

requirements under § 74.35 were met.                      According to Saint John's,
§ 74.35 contains no requirement that a taxpayer must first pay

the tax prior to filing a recovery claim against the taxation

district.           Saint      John's        argues       that     the     only    temporal

requirement        is   that    the       tax   be   "timely       paid,"   that     is,    by

January 31.        We disagree.            We conclude that the plain language

of § 74.35 requires a taxpayer to pay the challenged tax prior

to   filing    a     claim     for    recovery       of   unlawful       taxes    against   a

taxation      district.          Because        Saint     John's     did    not     pay    the


                                                7
                                                                                  No.     2020AP1696



challenged tax prior to filing its claim, Saint John's claim was

procedurally deficient.                § 74.35(2)(a).

                A.     Whether A Taxpayer Must Pay Before Filing
                                 A Recovery Claim.
       ¶16      Wisconsin          Stat.    § 74.35          establishes          the   exclusive

procedure for taxpayers to "claim that property is exempt" from

taxation.6               § 74.35(2m)          ("A           claim     that         property       is

exempt . . . may be made only in an action under this section.

Such       a   claim    may    not    be    made       by    means    of     an    action     under
s. 74.33        or     an     action       for     a    declaratory           judgment        under

s. 806.04.").7

       ¶17      Wisconsin          Stat.   § 74.35(2),             titled    "Claims       against

taxation district," states, "A person aggrieved by the levy and

collection        of    an     unlawful      tax       assessed       against       his    or    her

property may file a claim to recover the unlawful tax against

the taxation district which collected the tax."                                    § 74.35(2)(a)

(emphases added).             Section 74.35(2)(a) requires that persons who

"may file a claim" must have been "aggrieved" by both the "levy"

and    "collection"           of    the    assessed         tax.      A     person      cannot    be
"aggrieved" by the "collection" of an unlawful tax unless the



       This is not the exclusive procedure for claims that
       6

property is exempt from taxation under either Wis. Stat.
§ 70.11(21) or (27), neither of which apply to this case.

       Where Wis. Stat. § 74.35 uses the
       7                                                              term "claim," it is
referring only to a claim filed with the                              taxation district as
opposed to a complaint filed with the                                circuit court.    The
statute uses the term "action" to refer                              to the latter.    See
§ 74.35(2m), (3).

                                                 8
                                                                          No.    2020AP1696



tax has actually been collected.8                   See Aggrieved, The American

Heritage Dictionary of the English Language 34 (3d ed. 1992)

(defining "aggrieved" as "[t]reated unjustly, as by denial of or

infringement upon one's legal rights"); Collection, id. at 372

(defining "collection" as "[t]he act . . . of collecting").9

      ¶18    Once a person has been "aggrieved by the levy and

collection" of a tax, that person "may file a claim to recover

the   unlawful      tax."         Wis.     Stat.     § 74.35(2)(a).              "Recover"

connotes     that    the    tax    has     already       been    paid.       One    cannot

recover——that       is,    "get    back,"       "regain,"       or   be   "compensate[d]

for"——a     tax   that     has    not    been    paid.      Recover,       The    American

Heritage Dictionary of the English Language, supra ¶17, at 1511.




      8Saint John's asserts that focusing on the "collection"
requirement makes the terms "levy" and "assessed" meaningless.
To the contrary, our interpretation gives full meaning to each
term in the statute.       Wisconsin Stat. § 74.35(2)(a) permits
claims by persons "aggrieved by the levy and collection of an
unlawful tax assessed" (emphasis added).        The statute uses
conjunctive language, requiring that the tax must have first
been assessed, levied, and collected to file a claim.         See
Antonin   Scalia   &    Bryan   A.  Garner,   Reading  Law:   The
Interpretation       of       Legal     Texts      116     (2012)
(conjunctive/disjunctive canon).
      9An alternative definition for "collection" is the "process
of collecting." Collection, The American Heritage Dictionary of
the English Language 372 (3d ed. 1992).      However, Wis. Stat.
§ 74.35(a) most naturally refers to the act of collecting, not
the process, because the statute separately states the other
steps of the collection process: "levy and collection of an
unlawful tax assessed" (emphases added).

                                            9
                                                              No.       2020AP1696



      ¶19   The plain interpretation of Wis. Stat. § 74.35 is that

a   taxpayer   must   first   pay    the   tax   before   filing    a    claim.10

Otherwise, the taxpayer is not yet "aggrieved by the levy and

collection of an unlawful tax," and there is no unlawful tax to

"recover."     § 74.35(2)(a).       This conclusion is further supported

by how interest is calculated pursuant to § 74.35.                       Section

74.35(4) states, "The amount of a claim filed under sub. (2) or

an action commenced under sub. (3) may include interest computed

from the date of filing the claim against the taxation district,

at the rate of 0.8 percent per month."11              In other words, any



       A taxpayer need not pay a tax in full before filing a
      10

claim.   Wisconsin Stat. § 74.35(5)(c) states, "No claim may be
filed or maintained under this section unless the tax for which
the claim is filed, or any authorized installment payment of the
tax, is timely paid . . . ." Additionally, counsel for the City
said at oral argument, "At minimum, [Saint John's] had to choose
to pay their tax in full or make their first installment
payment.   Once that act occurred, then . . . they can file the
claim." It is therefore sufficient to timely pay an authorized
installment before filing a claim.

       Wisconsin Stat. § 74.35(4) was recently amended to read
      11

as follows:

      The amount of a claim filed under sub. (2) or an
      action commenced under sub. (3) may include interest
      at the average annual discount rate determined by the
      last auction of 6-month U.S. treasury bills before the
      date of filing the claim per day for the period
      between the time when the tax was due and the date
      that the claim was paid.

2021 Wis. Act 162, § 1 (to take effect January 1, 2023).
However, this amendment does not impact our analysis because it
was not in effect at the time the tax at issue was assessed or
levied.   See Brown County v. Brown Cnty. Taxpayers Ass'n, 2022
WI 13, ¶2 n.2, 400 Wis. 2d 781, 971 N.W.2d 491.

                                      10
                                                                            No.     2020AP1696



interest awarded is calculated "from the date of filing the

claim," not from the date the tax was paid.                           § 74.35(4).        If a

taxpayer could file a claim before paying the tax, there would

be no sum paid upon which interest could accrue.                                  A taxpayer

would receive a windfall interest payment on funds still in the

taxpayer's possession.                   Requiring a taxpayer to pay the tax

before      filing     a    claim        ensures    that      taxpayers      can     receive

interest payments only on sums they actually paid.                           This further

supports that the most reasonable reading of § 74.35 as a whole

is that a taxpayer must pay the tax before filing a claim.

      ¶20      In sum, the plain meaning of Wis. Stat. § 74.35(2)(a)

requires taxpayers to first pay the challenged tax prior to

filing a claim for recovery of unlawful taxes with the taxation

district.

                             B.     Saint John's Arguments

      ¶21      Saint       John's         first      argues       that       Wis.        Stat.

§ 74.35(2)(a) does not impose any temporal requirement for when

a   taxpayer     must      pay     the    tax.      Instead,      according        to   Saint
John's,     subsec.        (2)(a)    is    "merely       an   introductory        provision,

orienting the reader to the general subject matter (unlawful

taxes) and parties (taxpayer and municipality)."                            This argument

fails to "give reasonable effect to every word" and effectively

reads    the    first      half     of    subsec.    (2)(a)     out    of   the     statute.

Kalal, 271 Wis. 2d 633, ¶46; see also James v. Heinrich, 2021 WI

58, ¶23, 397 Wis. 2d 517, 960 N.W.2d 350 (quoting Antonin Scalia

& Bryan A. Garner,                Reading Law: The Interpretation of Legal
Texts    174    (2012))       (alterations          in    original)      ("[T]he        courts
                                              11
                                                                        No.     2020AP1696



must . . . lean in favor of a construction which will render

every word operative, rather than one which may make some idle

and   nugatory.").       Rather,       subsec.      (2)(a)       is    a   substantive

provision     that    defines     who        "may   file     a        claim."         This

interpretation properly gives effect to subsec. (2)(a) rather

than disregarding it as "merely an introductory provision."

      ¶22   Saint     John's    also    argues      that   Wis.        Stat.     § 74.35

contains procedural requirements in subsecs. (2)(b), (5)(a), and

(5)(c).     It contends that if there were a requirement that taxes

be paid before filing a claim, one of these subsections "would

be a logical location for the legislature to have inserted such

a requirement."       Section 74.35(2)(b) lists certain "conditions"

that "[a] claim filed under this section shall meet."12                          Section




       A claim filed under Wis. Stat. § 74.35 "shall meet all of
      12

the following conditions":

            1.   Be in writing.

           2. State the alleged circumstances giving rise
      to the claim, including the basis for the claim as
      specified in s. 74.33(1)(a) to (e).

           3. State as accurately as possible the amount of
      the claim.

           4.    Be   signed    by     the    claimant     or     his      or   her
      agent.

           5. Be served on the clerk of the taxation
      district in the manner prescribed in s. 801.11(4).

                                        12
                                                                       No.    2020AP1696



74.35(5)(a) requires that "a claim under this section shall be

filed by January 31 of the year in which the tax is payable," 13

and § 74.35(5)(c) states, "No claim may be filed or maintained

under this section unless the tax for which the claim is filed,

or any authorized installment payment of the tax, is timely

paid . . . ."         Nothing        in    the      language    of    any     of    these

subsections       indicates    that       they   are      the   exclusive      temporal

conditions    taxpayers       must    satisfy,       and    reading   them     as    such

renders the language in § 74.35(2)(a) inoperative.                           We decline

to do so.

    ¶23     Next, turning to surrounding statutes, Saint John's

finds Wis. Stat. §§ 74.33 and 74.37, governing palpable error

and excessive assessment claims respectively, to be informative.

Saint    John's    alleges    that        neither    of    these   statutes        require

taxpayers to first pay a tax before filing and that this means




§ 74.35(2)(b).   Saint John's interprets the third condition,
"State as accurately as possible the amount of the claim," as
evidence that a taxpayer need not first pay the tax because, if
that were the case, the taxpayer would always know the exact
amount because it is in the tax bill.    This argument conflates
the amount stated in the tax bill with the "amount of the
claim."   The claim amount will not always be the full amount
stated in the tax bill where, for example, only a portion of the
tax is challenged as unlawful. See §§ 74.35(1), 74.33(1).
    13 Saint John's identifies the word "payable" as indicating
that the tax need not have been previously paid.   Saint John's
reads too much into this term. "[P]ayable" identifies only the
year in which a claim must be filed: "the year in which the tax
is payable." Wis. Stat. § 74.35(5)(a).

                                            13
                                                                     No.     2020AP1696



Wis.     Stat.    § 74.35        contains     no    such   requirement       either.14

Although we may look to surrounding statutes to determine plain

meaning, §§ 74.33 and 74.37 do not change our plain meaning

analysis in this case.

       ¶24    Wisconsin Stat. § 74.33 governing palpable error does

not change our analysis of Wis. Stat. § 74.35 because, unlike

§ 74.35, it contains no procedure at all for taxpayers to file a

claim.       The two statutes also do not contain similar language.

For example, Saint John's points to § 74.33's statement that

"the    governing    body    of     the     taxation     district   may    refund   or

rescind      in   whole     or     in   part       any   general    property    tax."

§ 74.33(1).       It argues this statement supports that there is no

requirement to pay a tax prior to filing a claim because the

word "rescind" refers to unpaid amounts.                   However, this language

appears only in § 74.33, so it does not change our analysis of

§ 74.35.

       ¶25    Although    Wis.      Stat.        § 74.37   governing       claims   of

excessive assessment contains some similar language, we need not

       Saint John's urges that "[t]his assertion must be treated
       14

as true for purposes of the City's motion to dismiss." Even at
the motion to dismiss stage, we are under no obligation to
accept Saint John's assertions of law as true.         Data Key
Partners v. Permira Advisers LLC, 2014 WI 86, ¶18, 356
Wis. 2d 665, 849 N.W.2d 693.

     Relatedly, Saint John's relies on Wis. Stat. § 74.35's
prior version, Wis. Stat. § 74.73 (1985-86), which covered both
claims for recovery of an unlawful tax and claims for excessive
assessment.   That version required taxpayers to pay the tax
before the filing deadline.    However, this requirement applied
only to excessive assessment claims, so it does not inform our
analysis of a recovery of unlawful taxes claim.

                                            14
                                                                            No.       2020AP1696



look to it for guidance either.                     Section 74.35 is the exclusive

procedure for recovering unlawful taxes on a property that is

tax-exempt.       § 74.35(2m).         "[T]he legislature has recognized the

distinction       between       claims        of    tax    exemption       and    those      of

excessive    assessment,         and     it    has    created      a   separate        appeals

process for excessive assessment cases."                           Hermann v. Town of

Delavan,    215       Wis. 2d 370,       391,       572   N.W.2d 855        (1998).          The

processes are not necessarily the same, so § 74.37 does not

change our interpretation of § 74.35 in this case.

    ¶26     Finally, Saint John's argues that requiring taxpayers

to first pay the tax before filing a claim will lead to absurd

results.         Saint    John's       characterizes            this   rule      as    forcing

taxpayers to choose between forfeiting the "right to pay taxes

up until January 31" and being put in the "precarious position

of delaying payment of taxes until the last day for payment and

filing    the     claim    the    same        day."        We     reject    Saint       John's

invitation       to    engage    in     this        results-based        analysis.           The

absurdity canon is reserved only for those interpretations that
no reasonable person could intend, not interpretations that "may

seem odd."        Scalia & Garner, supra ¶21, at 237 (quoting Exxon

Mobil    Corp.    v.     Allapattah       Servs.,         Inc.,    545     U.S.       546,   565

(2005)).     "The oddity or anomaly of certain consequences may be

a perfectly valid reason for choosing one textually permissible

interpretation over another, but it is no basis for disregarding

or changing the text."             Id.        We refuse to disregard Wis. Stat.

§ 74.35's plain and express meaning based on a result Saint
John's considers undesirable.
                                               15
                                                                              No.     2020AP1696



       ¶27    Because        we       conclude       that        Wis.        Stat.       § 74.35

unambiguously requires taxpayers to first pay the tax prior to

filing    a   claim     for     recovery       of   unlawful       taxes,      we    need      not

address Saint John's arguments regarding legislative history,

construction          of        procedural          requirements,              and        policy

considerations.            Kalal, 271 Wis. 2d 633, ¶46 ("Where statutory

language is unambiguous, there is no need to consult extrinsic

sources of interpretation . . . .").                      We also decline to address

Saint John's claim under the Uniformity Clause because it is

undeveloped.          Wis.        Conference        Bd.     of     Trustees         of    United

Methodist       Church,       Inc.     v.    Culver,        2001     WI      55,     ¶38,      243

Wis. 2d 394, 627 N.W.2d 469 (quoting Cemetery Servs., Inc. v.

Dep't of Reg. & Licens., 221 Wis. 2d 817, 831, 586 N.W.2d 191

(Ct. App. 1998)) ("Constitutional claims are very complicated

from     an     analytic          perspective,           both      to     brief          and     to

decide. . . . [W]e generally choose not to decide issues that

are not adequately developed by the parties in their briefs.").

                           C.     Failure To State A Claim
       ¶28    Based     on      the    facts     Saint      John's        alleged        in    its

complaint filed in circuit court, Saint John's failed to state a

claim upon which relief can be granted.                          Saint John's filed its

first    Wis.    Stat.      § 74.35     claim       on    November      8,    2019.           Saint

John's does not allege that it paid any of the challenged tax

before filing.        Thereafter, the City notified Saint John's that

the claim was premature because Saint John's had not yet paid

the challenged tax.               On December 5, 2019, Saint John's filed a
second claim with the City.                 Again, Saint John's does not allege
                                               16
                                                                          No.      2020AP1696



that it paid any of the challenged tax before filing this claim.

Saint John's only alleges that it paid a portion of the tax on

January 22, 2020, over a month after it filed its second § 74.35

claim.       Based on these allegations, Saint John's § 74.35 claim

was untimely because Saint John's was not yet "aggrieved by the

levy    and    collection     of     an     unlawful    tax"     and    was     unable      to

"recover" any tax at the time Saint John's filed the claim.

§ 74.35(2)(a).         Accordingly,          Saint     John's    failed       to    state    a

claim upon which relief can be granted.

                                    IV.     CONCLUSION

       ¶29     Saint John's argues that it properly filed a claim for

recovery of unlawful taxes according to all procedures required

under Wis. Stat. § 74.35.                 According to Saint John's, § 74.35

contains no requirement that taxpayers first pay the challenged

tax    prior    to   filing     a    claim    for    recovery     of    unlawful      taxes

against the City.          It argues that the only temporal requirements

are that taxpayers both pay the challenged tax and file the

claim by January 31 of the year in which the tax is payable.                                As
a result, Saint John's argues that the circuit court properly

denied    the    City's    motion      to    dismiss,     and    that     the      court    of

appeals erred in reversing that decision.

       ¶30     We conclude that Saint John's claim for recovery of

unlawful taxes was procedurally deficient.                        According to Wis.

Stat.    § 74.35(2)(a),         "[a]      person     aggrieved     by   the        levy    and

collection      of    an   unlawful         tax   assessed      against    his      or     her

property may file a claim to recover the unlawful tax against
the    taxation      district       which    collected    the     tax."         The   plain
                                             17
                                                               No.     2020AP1696



language of this statute requires Saint John's to first pay the

challenged tax or any authorized installment payment prior to

filing a claim.      If Saint John's has not yet paid the tax, then

Saint John's is not "aggrieved by the levy and collection of an

unlawful tax," and there is no paid tax to "recover."                     Saint

John's did not make any payment of the challenged tax before it

filed its § 74.35 claim.       Therefore, Saint John's § 74.35 claim

was   procedurally    deficient,   and   the    circuit      court    erred    in

denying the City's motion to dismiss.            We affirm the court of

appeals' decision.

      By   the   Court.—The   decision   of    the   court    of     appeals   is

affirmed.




                                    18
    No.   2020AP1696




1